Citation Nr: 0034036	
Decision Date: 12/29/00    Archive Date: 01/08/01	

DOCKET NO.  99-10 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
June 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Boston, Massachusetts, 
Regional Office (RO), which found that the veteran had not 
submitted new and material evidence such as to reopen a 
previously denied claim of entitlement to service connection 
for a bilateral hearing loss.



FINDINGS OF FACT

1.  Service connection for a bilateral hearing loss was 
denied by an unappealed RO determination in June 1956.  The 
veteran was notified of that decision and did not file a 
notice of disagreement therewith.

2.  Evidence submitted since the June 1956 rating decision 
includes medical evidence of tinnitus that is service 
connected and statements by the veteran which are so 
significant that they must be considered in order to decide 
fully the merits of the claim.


CONCLUSION OF LAW

The evidence submitted since the June 1956 rating decision 
denying service connection for a bilateral hearing loss is 
new and material and the veteran's claim for a bilateral 
hearing loss disorder is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating determination in June 1956 entitlement to service 
connection for bilateral hearing loss was denied.  Under the 
appropriate laws and regulations, this prior determination 
denying service connection for bilateral hearing loss is 
final and the veteran's claim may not be reopened absent the 
submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108(a).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a two-step analysis.  First, it 
must be determined whether the evidence submitted by the 
claimant is new and material.  Second, if new and material 
evidence has been presented, VA may then evaluate the merits 
of the claim after ensuring the duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.  

In order to determine whether new and material evidence has 
been submitted, the Board must first, for clarity purposes, 
review the evidence that was before the RO in June 1956.  
This evidence included the veteran's service medical records 
and post service clinical data consisting of a report of a VA 
examination provided to the veteran in June 1951 and an April 
1956 letter from a private physician, Joseph D. Quinlan, M.D.  
The veteran's service medical records were negative for any 
complaints, findings, and/or diagnosis of a hearing loss.  On 
the veteran's June 1946 medical examination for service 
separation bilateral hearing was 20/20, coin click and 15/15, 
whispered voice.  

On the veteran's initial post service VA examination in June 
1951 he made no complaints referable to a hearing loss and 
there were no pertinent clinical findings.  

In his April 1956 letter, Dr. Quinlan reported the veteran 
had a progressive hearing loss due to a catarrhal otitis 
media aggravated by a pharyngitis and deviated nasal septum.  

On the basis of the above, the RO in June 1956 included that 
the evidence then of record did not establish that a hearing 
loss was incurred in or aggravated during the veteran's 
service. 

Evidence adduced since the June 1956 rating determination 
consists of VA clinical records compiled between December 
1958 and October 1998 to include reports of VA examinations 
of the veteran in December 1958, June 1973, November 1983, 
and October 1988 as well as private clinical records.  The 
private clinical data consists of a prescription form 
received in June 1977 and private clinical records compiled 
between July 1995 and July 1998.

The private clinical records as noted above contain a 
prescription form dated in July 1977 and initialed by Bernard 
Zimmerman, M.D.  This form notes that the veteran has had 
progressive hearing loss since 1950 and in July 1962 
underwent a right stapedectomy and in September 1963 a left 
stapedectomy.  In December 1996 the veteran presented to J. 
R. Bogdasarian, M.D., for complaints of buzzing noises in his 
head for approximately 30 years and a history of 
stapedectomies 25 years earlier.  The veteran reported better 
hearing in his right ear than in the left and some overall 
hearing loss.  Physical examination of the veteran disclosed 
some tympanosclerosis posterosuperiorly, bilaterally, and 
mild narrowing of the external auditory canal, (EAC) by 
osteomas.  Otosclerosis, mixed hearing losses bilaterally 
secondary to osteosclerosis and presbycusis; and tinnitus 
secondary to the hearing loss were the diagnoses.

VA clinical records show no complaints and/or findings 
referable to a hearing loss prior to the October 1998 VA 
examination.  On this examination the veteran reported an 
accident in service, ringing in his ears shortly thereafter, 
as well as some loss of hearing, which became worse over the 
years.  Following audiological evaluation bilateral 
sensorineural deafness was diagnosed.  On this evaluation the 
veteran reported "that tinnitus aggravates his hearing."

In an RO rating decision dated in December 1998, service 
connection for tinnitus was established and this disorder was 
rated 10 percent disabling.  
In his substantive appeal to the Board, the veteran has 
raised a different argument as to the etiology of his hearing 
loss, claiming it is secondary to his now service-connected 
tinnitus.  The Board notes that a new etiological theory does 
not constitute a new claim.  Ashford v. Brown, 10 Vet. App. 
120 (1997).  However, in the context of the present claim, 
the Board observes that the RO has not addressed the 
secondary service connection aspect.  Here there is evidence 
that the veteran has tinnitus, that it is service connected, 
and that the veteran perceives that it causes or increases 
his hearing loss.  While the veteran's assertion tending to 
link his bilateral hearing loss to his service-connected 
tinnitus bears on the merits of his claim, such a 
determination must procedurally await resolution of the 
question of whether the claim is reopened.  See Elkins v. 
West, 12 Vet. App. 219 (1999).  This evidence cannot be 
discounted entirely on the basis that the veteran is not 
medically qualified, for the veteran is competent to describe 
his own perceptions, including the effect of ringing or 
buzzing in his ear on his ability to hear.

With respect to reopening the Board must find in the 
veteran's favor.  The evidence pertaining to tinnitus is new, 
and material in as far as it is so significant that it must 
be considered in order to fairly address the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Having thus determined that new and material evidence has 
been added to the record, the veteran's claim for service 
connection for a bilateral hearing loss is reopened.  

ORDER

As new and material evidence has been received, the 
application to reopen the claim of service connection for 
bilateral hearing loss is granted.

REMAND

In light of the action taken above, the Board notes a de novo 
review of the veteran's claim of service connection for 
bilateral hearing loss with consideration of both direct and 
secondary theories of entitlement by the RO is required.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard the 
veteran should be provided an opportunity to obtain any 
medical evidence to support his contentions regarding the 
secondary service connection aspect of his claim.  See 
38 U.S.C.A. § 5103(a) (West 1991).  In addition, an 
examination should be provided.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § _, 114 Stat. 2096 (2000).


In light of the foregoing, the Board is REMANDING this case 
for the following actions:


1.  The RO should ask the veteran to 
submit all medical evidence which tends 
to support his assertion that service-
connected tinnitus is causally and/or 
etiologically related to his bilateral 
hearing loss.

2.  The veteran should be afforded a VA 
ear examination.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not that the service-
connected tinnitus has caused or 
increased the veteran's hearing loss.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

3.  After taking any necessary 
development indicated by the response 
above, the RO should conduct a de novo 
review of the veteran's claim of service 
connection for bilateral hearing loss 
with consideration of all theories of 
entitlement maintained by the veteran.  
Due consideration should be given to all 
pertinent laws and regulations, and to 
the possibility of secondary service 
connection by aggravation as in Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  If the benefit sought on appeal 
is not granted, the veteran and his 
representative should be issued a 
supplemental statement of the case, which 
should include all pertinent laws and 
regulations and be afforded a reasonable 
opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Veterans Law Judge
	Board of Veterans' Appeals


 

